Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 3, 2016

                                       No. 04-16-00607-CV

                                       TOLL BROS, INC.,
                                          Appellant

                                                 v.

                     BUILDERS FIRST SOURCE-SOUTH TEXAS, L.P.,
                                      Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-13962
                            Honorable Larry Noll, Judge Presiding


                                          ORDER
        On September 22, 2016, appellant filed its notice of appeal. On October 3, 2016, the trial
court clerk filed a notification of late record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the clerk=s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk=s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court